J. F. FAIRLEIGH, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Fairleigh v. CommissionerDocket No. 7240.United States Board of Tax Appeals7 B.T.A. 361; 1927 BTA LEXIS 3200; June 15, 1927, Promulgated *3200  Petitioner having filed a joint return of income for himself and wife for the calendar year 1923, is not entitled to have his tax computed on the basis of his separate return.  D. D. Shepard, Esq., for the respondent.  GREEN *361  The Commissioner determined a deficiency in income taxes for the year 1923 in the sum of $145.09.  The petitioner prays a redetermination in refusing to compute the tax upon the basis of a separate return i n refusing to compute the tax upon the basis of a separate return of the income of the petitioner, he having filed a single joint return for himself and wife.  *362  This case was submitted on the pleadings with no appearance on behalf of the petitioner.  The pleadings disclose that the petitioner is a citizen of the State of Kentucky, and that for the calendar year 1923 he filed a joint return for himself and wife.  He later submitted to the collector separate returns for himself and wife, which were refused.  The amount of income is not in dispute.  OPINION.  GREEN: We have heretofore held in *3201 , and , that in a case where a taxpayer has filed a single joint return of the income of himself and his wife under the provisions of section 223(b)(2) of the Revenue Act of 1921, he is not entitled to have his tax computed on the basis of his separate income.  These cases are a determination of the question raised in the instant proceeding, and on their authority the contention of the petitioner must be denied as contrary to the express provision of the law.  Judgment will be entered for the respondent.